United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50645
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MANUEL GONZALEZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-2600-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Manuel Gonzalez appeals his conviction and sentence

following his guilty plea to illegal reentry into the United

States following deportation.   He argues for the first time on

appeal that the district court erred in enhancing his sentence

under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior robbery

conviction under TEX. PENAL CODE ANN. § 29.02(a)(1) (Vernon 1994).

     Robbery is expressly listed as a crime of violence in the

commentary to § 2L1.2.    See § 2L1.2, comment.(n.1(b)(iii)).

We recently held in United States v. Santiesteban-Hernandez,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50645
                                -2-

469 F.3d 376, 378-82 (5th Cir. 2006), that the Texas offense of

robbery under § 29.02 qualifies as the enumerated offense of

robbery for purposes of § 2L1.2.   Gonzalez’s arguments are almost

identical to the arguments made in Santiesteban-Hernandez and

therefore provide no basis for relief.

     Gonzalez also argues in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), that the 96-month term of imprisonment

imposed in his case exceeds the statutory maximum sentence

allowed for the 8 U.S.C. § 1326(a) offense charged in his

indictment.   He challenges the constitutionality of § 1326(b)’s

treatment of prior felony and aggravated felony convictions as

sentencing factors rather than elements of the offense that must

be found by a jury.

     Gonzalez’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that a majority of the Supreme Court would

overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.   See United States v. Garza-Lopez, 410
F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Gonzalez properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     AFFIRMED.